UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April , 2012 Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA, TBK (Translation of registrant’s name into English) Jalan Japati No. 1 Bandung-40133 INDONESIA (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.] Form 20-F þ Form 40-F ¨ [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934] Yes ¨ No þ [If “yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA,TBK (Registrant) Date April 26 , 2012 By /s/ Agus Murdiyatno (Signature) Agus Murdiyatno Vice President Investor Relation PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA , Tbk INVITATION ANNUAL GENERAL MEETING OF SHAREHOLDERS Tel . 75 /PR000/COP-A0 50 0000/2012 The Board of Directors of Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia, Tbk, domiciled in Bandung (hereinafter referred to as the “Company”), hereby invites shareholders of the Company to attend the Annual General Meeting of Shareholders (the “Meeting”) of the Company, to be held on: Day / Date : Friday, May 11, 2012 Time : 13
